      Case 1:15-cv-00026-NONE-SAB Document 218 Filed 06/05/20 Page 1 of 3



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY P. PERROTTE,                            )   Case No. 1:15-cv-00026-NONE-SAB (PC)
                                                     )
12                 Plaintiff,                        )   ORDER GRANTING PLAINTIFF’S MOTION TO
                                                     )   CONTINUE THE TRIAL
13          v.                                       )   (ECF No. 214)
14                                                   )
     STACEY JOHNSON,
                                                     )   AMENDED SECOND SCHEDULING ORDER
15                 Defendant.                        )
                                                     )   Telephonic Trial Confirmation
16                                                   )   Hearing: March 11, 2021, at 8:30 a.m. in Courtroom
                                                     )   4
17                                                   )
                                                     )   Jury Trial: April 27, 2021, at 8:30 a.m. in Courtroom
18                                                   )   4
                                                     )
19
                                                     )
20                                                   )

21          Plaintiff Jeffrey P. Perrotte is appearing pro se and in forma pauperis in this civil rights action

22   pursuant to 42 U.S.C. § 1983.

23          Currently before the Court is Plaintiff’s motion to continue the jury trial scheduled on

24   September 1, 2020, filed on June 2, 2020. (ECF No. 214.) On June 3, 2020, Defendant Johnson filed

25   a statement of non-opposition to Plaintiff’s motion for a continuance. (ECF No. 215.)

26          On the basis of good cause, Plaintiff’s motion to continue the jury trial currently scheduled for

27   September 1, 2020 is granted, and the deadlines set forth in the December 16, 2019 second scheduling

28   order are amended as follows:

                                                         1
      Case 1:15-cv-00026-NONE-SAB Document 218 Filed 06/05/20 Page 2 of 3



1           1.      This matter is set for telephonic trial confirmation hearing before a District Judge on

2    March 11, 2021, at 8:30 a.m. in Courtroom 4;

3           2.      This matter is set for jury trial before a District Judge on April 27, 2021, at 8:30 a.m. in

4    Courtroom 4;

5           3.      Counsel for Defendant is required to arrange for the participation of Plaintiff in the

6    telephonic trial confirmation hearing and to initiate the telephonic hearing at (559) 499-5680;

7           4.      Plaintiff shall serve and file a pretrial statement as described in the December 16, 2019

8    second scheduling order on or before January 28, 2021;

9           5.      Defendant shall serve and file a pretrial statement as described in the December 16,

10   2019 second scheduling order on or before February 11, 2021;

11          6.      In addition to electronically filing their pretrial statement, Defendant shall e-mail the

12   pretrial statement to: ljoorders@caed.uscourts.gov;

13          7.      If Plaintiff intends to call incarcerated witnesses at time of trial, Plaintiff shall serve and

14   file a motion for attendance of incarcerated witnesses as described in this order on or before December

15   28, 2020;

16          8.      The opposition to the motion for the attendance of incarcerated witnesses, if any, shall

17   be filed on or before January 11, 2021;

18          9.      If Plaintiff wishes to obtain the attendance of unincarcerated witnesses who refuse to

19   testify voluntarily, Plaintiff must notify the Court of their names and locations on or before November

20   30, 2020, and Plaintiff must submit the money orders, as described in subsection 4 of this order, to the

21   Court on or before December 28, 2020;

22          10.     The Clerk’s Office shall send Plaintiff a copy of Local Rule 281; and

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          2
      Case 1:15-cv-00026-NONE-SAB Document 218 Filed 06/05/20 Page 3 of 3



1             11.    All other provisions of the Court’s December 16, 2019 second scheduling order remain

2    in full effect; and

3             12.    In light of the current COVID-19 pandemic and this Court’s lack of a District Judges,

4    the parties are advised that they may consent to a United States Magistrate Judge conducting all

5    proceedings, including trial and entry of final judgment, pursuant to 28 U.S.C. § 28 U.S.C. 636(c),

6    Federal Rule of Civil Procedure 73, and Local Rule 305. The Eastern District Magistrate Judges, all

7    experienced former trial lawyers, use the same jury pool and same court facilities as United States

8    District Court Judges. Since Magistrate Judges do not conduct felony trials, they have greater

9    flexibility and schedule firm trial dates. Judgment entered by a United States Magistrate Judge is

10   appealable directly to the United States Court of Appeal for the Ninth Circuit. (While there are

11   scheduling benefits to consenting to Magistrate Judge jurisdiction, substantive rulings and decisions

12   will not be affected by whether a party chooses to consent or not.) As stated, in the Court’s February

13   3, 2020 order, even in cases in which a trial date has been set, such trial dates will be subject to vacatur

14   with little to no advance notice due to the anticipated press of proceedings related to criminal trials

15   before this court, which have statutory priority over civil trials.

16            If the case results in full consent and the case does not settle the Court will amendable to

17   issuing an order setting an earlier trial date should the parties wish.

18
19   IT IS SO ORDERED.

20   Dated:     June 5, 2020
21                                                       UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
28

                                                           3
